    Case: 3:19-cv-50123 Document #: 24 Filed: 04/06/21 Page 1 of 1 PageID #:320




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ILLINOIS
                          WESTERN DIVISION

Cecil Shah El a/k/a Cecil Shaw (R-10399),      )
                                               )
                    Plaintiff,                 )
                                               )      Case No. 19 C 50123
      v.                                       )
                                               )      Judge John Robert Blakey
Maureen Josh, et al.,                          )
                                               )
                    Defendants.                )

                                       ORDER

       The Court construes Plaintiff’s “declaration in nature of affidavit of fact” [22]
as a motion to vacate the Court’s June 23, 2020 judgment of dismissal [18] pursuant
to Rule 60(b) of the Federal Rules of Civil Procedure. Although Plaintiff previously
sent the Court a letter dated March 8, 2021 [20] saying that he “was just made aware”
that this case had been dismissed “some time 2020 during the pandemic,” he now
says he learned of the dismissal on March 9, 2021. Regardless, Plaintiff’s motion
remains late, see Fed. R. Civ. P. 60(c), because judgment entered eight months ago.
Moreover, a movant seeking to reopen a case under Rule 60 bears the burden of
showing that there is good reason to set aside the Court’s judgment. Trade Well Int’l
v. United Cent. Bank, 825 F.3d 854, 860 (7th Cir. 2016). Nothing in Plaintiff’s motion
shows that this relief is warranted for a variety of reasons, including that he
continues to assert erroneously that the Court may not impose a filing fee ([22] at 7–
8) and lacks jurisdiction over this matter (id. at 19). Thus, Plaintiff’s motion [22] is
denied. This case remains closed.

Dated: April 6, 2021
                                               Entered:


                                               ____________________________
                                               John Robert Blakey
                                               United States District Judge
